RECEIVED
IN LAKE CHARLES, LA.

AUG 28 2019

TONY RA. E, CLERK
BY pe

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Vv. Civil No. 2:16-cv-1180
JUDGE CAIN
BRUCE C. KEES, MAGISTRATE JUDGE KAY
Defendant.
FINAL JUDGMENT

On August 15, 2019, this Court entered its Judgment (Doc. 26) [and Memorandum
Ruling (Doc. 25)] granting the Renewed Motion of the United States for Entry of Default
Judgment Against Bruce C. Kees (Doc. 18). For the reasons assigned, facts found, and
decisions set forth in its Judgment and Memorandum Ruling, the Court (under Federal Rule of
Civil Procedure 58(a)), hereby FINDS, ORDERS, and ADJUDGES that:

(1) The Motion to Set Aside Default (Doc. 23) filed by Bruce C. Kees (“Kees”) is
denied.

(2) The Renewed Motion of the United States for Entry of Default J udgment
Against Bruce C. Kees (Doc. 18) is granted.

(3) The United States shall have judgment in its favor against Bruce C. Kees for the
unpaid balances of his federal income tax liabilities for tax years 2003, 2004, 2005, 2006, 2007,
2008, 2010, and 2012 (the “Income Tax Liabilities”) in the total amount of $401,356.74
through May 31, 2019, plus prejudgment and postjudgment interest thereon thereafter under

28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601 (a), 6621(a)(2), and 6622 and statutory additions
thereon according to law, minus any credits or payments applied thereto after May 31, 2019,
prior to entry of this Final Judgment until such unpaid balances are satisfied. The unpaid

balances of the Income Tax Liabilities as of May 31, 2019, were the following:

TAX DATES OF TOTAL BALANCE
YEAR ASSESSMENT OUTSTANDING
2003 10/02/2006 $118,810.80

2004 03/31/2008 $ 80,350.46

2005 09/03/2007 $ 27,771.32

2006 06/22/2009 $ 33,280.56

2007 04/15/2013 $ 97,928.51

2008 07/11/2011 $ 39,601.82

2010 12/09/2013 $ 954.32

2012 03/24/2014 $2,658.95

Total $401,356.74

(4) The United States shall have judgment in its favor against Bruce C. Kees for the
unpaid balances of two penalties (under 26 U.S.C. § 6702) (the “Frivolous Tax Return
Penalties”) in the total amount of $1,898.46 through May 31, 2019, plus prejudgment and
postjudgment interest thereon thereafter under 28 U.S.C. § 1961(c)(1) and 26 U.S.C. §§ 6601(a),
6621(a)(2), and 6622 and statutory additions thereon according to law, minus any credits or
payments applied thereto after May 31, 2019, prior to entry of this Final Judgment until such
unpaid balances are satisfied. The unpaid balances of the Frivolous Tax Return Penalties as of

May 31, 2019, were the following:

 

TAX DATES OF TOTAL BALANCE
YEAR ASSESSMENT OUTSTANDING
2003 11/27/2006 $ 853.49

2005 11/06/2006 $1,044.97

Total $1,898.46
(5) Bruce C. Kees is the record title holder of the land with all improvements and

Appurtenances thereon thereunto (including without limitation any residence or other structure
thereon) located at 1601 Highway 109 South, Vinton, Louisiana 70668, in Calcasieu Parish,

Louisiana, which is more particularly described as follows:

Commencing on the West right of way line of Louisiana #121 (Tommey-
Starks Highway) thirteen hundred thirty-six and nine-tenths (1336.9) feet
North of the South line of Section 1, Township 10 South, Range 12 ‘A
West, Louisiana Meridian, Calcasieu Parish, Louisiana, thence West 236
feet, more or less, thence North 185 feet, thence East 236 feet more or
less, thence South 185 feet to the point of commencement, containing
one (1) acre, more or less, together will all improvements thereon

situated.
and

Being a part of Section One (1), Township Ten (10) South, Range Twelve and
One-Half (12 'A) West, and being more particularly described as commencing
One Thousand Three Hundred Forty-Nine and One Half (1349 'A’) feet

South of the center of Sabine Canal on the Stark-Toomey Highway, thence
West Two Hundred Thirty Six (236') feet, thence South One Hundred Twenty-
Five (125') feet, thence East Two Hundred Thirty-Six (236) feet, thence
North One Hundred Twenty-Five (125') feet to the point of commencement,
containing one (I) acre, more or less, together will all improvements situated

thereon.
This property is identified in paragraph 9 of the Complaint (Doc. 1) and is referred to hereinafter
as the “Subject Property.”
(6) The United States has federal tax liens that arose under 26 U.S.C. §§ 6321 and
6322 upon the dates on which the Income Tax Liabilities and the Frivolous Tax Return Penalties
were assessed by the Internal Revenue Service, and these liens attach to all property and rights

to property of Kees, including his interest in the Subject Property.

(7) The federal tax liens of the United States for the Income Tax Liabilities and the
Frivolous Tax Return Penalties shall be foreclosed on the Subject Property and, upon entry by

the Court of its separate Decree of Foreclosure and Order of Sale, the Subject Property shall be
sold by the IRS Property Appraisal and Liquidation Specialists (“PALS”) pursuant to the Decree
of Foreclosure and Order of Sale free and clear of the liens and claims of all parties, such liens
and claims on and to the Subject Property to attach to the proceeds of sale as set forth herein.
Upon confirmation of the sale by this Court, the proceeds of sale shall be distributed to the
United States and the remaining claimants! herein in the following order:
Ranking of Claims To and Upon the Subject Property
(a) First, to the United States for the expenses of sale, including without
limitation any expenses incurred to secure or maintain the Subject Property
pending sale and confirmation of the sale by the Court;
(b) Second, to Calcasieu Parish, Louisiana, or any other appropriate Louisiana
governmental entity, for any payments due under Louisiana law for unpaid
ad valorem or other charges with regard to the Subject Property within the
scope of 26 U.S.C. § 6323(b)(6);
(c) Third, to the United States for its lien claim for the unpaid federal income tax
liability of Bruce C. Kees for tax year 20037;
(d) Fourth, to the United States for its lien claims for the unpaid Frivolous Tax Return

Penalties against Bruce C. Kees for tax years 2005 and 2003 in that order; and

 

1Brenda Sue Courmier and Chester Arthur Courmier were originally named (in paragraphs 7 and 8 of the
Complaint) under 26 U.S.C. § 7403(b) as Defendants in this action solely because they might claim interests in the
Property at issue. By its Order (Doc. 9) entered on April 25, 2017, the Court granted the Joint Motion to Dismiss
With Prejudice Claims of the United States Against Brenda Sue Courmier and Chester Arthur Courmier (Doc. 8)
and dismissed the Courmiers as parties in this case. That Order includes a stipulation among the United States,
Brenda Sue Courmier, and Chester Arthur Courmier that the Courmiers have no interests in or claims upon the
Subject Property.

2Because the Notices of Federal Tax Lien for certain of the income tax liabilities and for both of the
Frivolous Tax Return Penalties were filed on the same day(s), the Court ranks the lien claims of the United States in
subparagraphs 7(c), 7(d), and 7(e) according to the assessment date of each of the Income Tax Liabilities and
Frivolous Tax Return Penalties. See Complaint, { 20.
(e) Fifth, to the United States for its lien claims for the unpaid federal income tax
liabilities of Bruce C. Kees for tax years 2005, 2004, 2006, 2008, 2007, 2010,
and 2012 in that order; and

(f) Sixth, to Bruce C. Kees (or any heir, legatee, or successor to Bruce C. Kees) for
his claims based on his interest in the Subject Property.

(8) In the event the United States wishes to sell the Subject Property through a means
other than a sale under the Decree of Foreclosure and Order of Sale entered by the Court, the
United States shall first obtain authorization from this Court to sell the Subject Property through
such other means before proceeding with such sale.

SO FINALLY ORDERED AND ADJUDGED in Lake Charles, Louisiana, on this

“of Lf? <

HO BLE JAMES D. CAIKCJR-
UNITED STATES DISTRICT JUDGE
